FILED
                            NOT FOR PUBLICATION                               SEP 14 2012

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                        U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 12-10145

              Plaintiff - Appellee,               D.C. No. 4:11-cr-03595-CKJ-
                                                  CRP-1
  v.

FRANCISCO GALAZ-CHAPARRO,                         MEMORANDUM *

              Defendant - Appellant.



                    Appeal from the United States District Court
                             for the District of Arizona
                    Cindy K. Jorgenson, District Judge, Presiding

                          Submitted September 10, 2012 **


Before: WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.


       Francisco Galaz-Chaparro appeals from the 63–month sentence imposed

following his guilty-plea conviction for illegal re-entry after deportation, in




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
violation of 8 U.S.C. § 1326. We have jurisdiction under 28 U.S.C. § 1291, and

we affirm.

      Galaz-Chaparro contends that his sentence is substantively unreasonable in

light of his personal situation, his unique characteristics, and the true nature of his

non-violent criminal history. The record reflects that under the totality of the

circumstances, including Chaparro’s most recent re-entry only four months after

his last deportation, the sentence within the Guidelines range is not substantively

unreasonable. See 18 U.S.C. § 3553(a); Gall v. United States, 552 U.S. 38, 51

(2007).1

      AFFIRMED.




      1
       Galaz-Chaparro’s motion, filed on August 21, 2012, requesting an
extension of time to file his reply brief is granted. The reply brief received on
August 21, 2012, is deemed filed.